REPAYMENT GUARANTY

THIS REPAYMENT GUARANTY (this “Guaranty”) is made as of June 24, 2008, by GRUBB
& ELLIS HEALTHCARE REIT, INC., a Maryland corporation (“Guarantor”) in favor of
WACHOVIA FINANCIAL SERVICES, INC., a North Carolina corporation, in its capacity
as administrative agent (in such capacity, “Agent”) for the lenders (each, a
“Lender,” and collectively, the "Lenders”) from time to time a party to the Loan
Agreement (described below).

1. Except as otherwise provided in this Guaranty, initially capitalized terms
used in this Guaranty without definition are defined in that certain Loan
Agreement of even date herewith (the "Loan Agreement”) between G&E Healthcare
REIT 5995 Plaza Drive, LLC, a Delaware limited liability company, G&E Healthcare
REIT Epler Parke Building B, LLC, a Delaware limited liability company, G&E
Healthcare REIT Academy, LLC, a Delaware limited liability company, G&E
Healthcare REIT Nutfield Professional Center, LLC, a Delaware limited liability
company, and G&E Healthcare REIT Medical Portfolio 2, LLC, a Delaware limited
liability company (collectively, "Borrower”), Agent and the Lenders.

2. In order to induce Lenders to extend to Borrower a loan in the principal
amount of Fifty Million Three Hundred Twenty-One Thousand Five Hundred Dollars
($50,321,500.00) (the "Loan”), which shall be evidenced by the “Notes” described
in the Loan Agreement, in the aggregate principal amount of the Loan (the
“Notes”), Guarantor hereby unconditionally and irrevocably guarantees to Agent
and the Lenders, and to their successors, endorsees and/or assigns, the full and
prompt payment of (a) the principal sum of the Notes in accordance with their
terms when due, by acceleration or otherwise, together with all interest accrued
thereon, when due under the terms of the Notes, and any and all other sums of
money that become owing by Borrower to Lenders and/or Agent under the Notes,
Loan Agreement or any other “Loan Document” as such term is defined in the Loan
Agreement (which Notes, Loan Agreement and other “Loan Documents” are also
collectively referred to herein as the “Loan Documents”) and (b) any and all
sums owing under any “Swap Contract” as such term is defined in the Loan
Agreement (“Swap Contract”). The obligations guaranteed pursuant to this
Section 2 are hereinafter referred to as the "Guaranteed Obligations.”

3. In accordance with California Civil Code (“CC”) Section 2856:

(a) Guarantor waives any and all rights of subrogation, reimbursement,
indemnification and contribution and any other rights and defenses that are or
may become available to Guarantor by reason of CC Sections 2787 to 2855,
inclusive, 2899 and 3433 including, without limitation, any and all rights or
defenses Guarantor may have by reason of protection afforded to the principal
with respect to any of the Guaranteed Obligations or to any other guarantor of
any of the Guaranteed Obligations with respect to such guarantor’s obligations
under its guaranty, in either case, pursuant to the antideficiency or other laws
of this state limiting or discharging the principal’s indebtedness or such other
guarantor’s obligations, including, without limitation, California Code of Civil
Procedure (“CCP”) Sections 580a, 580b, 580d or 726; and

(b) Guarantor waives all rights and defenses that Guarantor may have because
Borrower’s debt is secured by real property. This means, among other things:

(i) Agent and/or Lenders may collect from Guarantor without first foreclosing on
any real or personal property collateral pledged by Borrower;

(ii) If Agent and/or Lenders foreclose on any real property collateral pledged
by Borrower (or any third party):

(A) The amount of the debt may be reduced only by the price for which that
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price; and

(B) Agent and/or Lenders may collect from Guarantor even if Agent and/or
Lenders, by foreclosing on any real property collateral, have destroyed any
right Guarantor may have to collect from Borrower.

This is an unconditional and irrevocable waiver of any rights and defenses
Guarantor may have because Borrower’s debt is secured by real property. These
rights and defenses include, but are not limited to, any rights or defenses
based upon CCP Sections 580a, 580b, 580d, or 726; and

(c) Guarantor waives all rights and defenses arising out of an election of
remedies by Agent and/or Lenders, even though that election of remedies, such as
a nonjudicial foreclosure with respect to security for the Guaranteed
Obligations, has destroyed Guarantor’s rights of subrogation and reimbursement
against Borrower by the operation of CCP Section 580d or otherwise, and even
though that election of remedies by Agent and/or Lenders has destroyed
Guarantor’s rights of contribution against another guarantor of any of the
Guaranteed Obligations.

No other provision of this Guaranty shall be construed as limiting the
generality of any of the covenants and waivers set forth in this Section 3.

4. Guarantor represents and warrants to Agent and Lenders that Guarantor has a
financial interest in Borrower or is otherwise affiliated with Borrower. In that
regard, Guarantor agrees that Lenders’ agreement to make the Loan to Borrower is
of substantial and material benefit to Guarantor and further agrees as follows:

(a) Guarantor shall continue to be liable under this Guaranty and the provisions
hereof will remain in full force and effect notwithstanding (i) any
modification, agreement or stipulation between Borrower and Agent and/or
Lenders, or their respective successors and assigns, with respect to the Loan
Documents or the Swap Contracts or the obligations encompassed thereby,
including, without limitation, the Guaranteed Obligations, (ii) Agent’s and/or
Lenders’ waiver of or failure to enforce any of the terms, covenants or
conditions contained in the Loan Documents or the Swap Contracts or in any
modification thereof, (iii) any discharge or release of Borrower or any other
guarantor from any liability with respect to the Guaranteed Obligations,
(iv) any discharge, release, exchange or subordination of any real or personal
property then held by Agent and/or Lenders as security for the performance of
the Guaranteed Obligations, (v) any additional security taken for the Guaranteed
Obligations, whether real or personal property, (vi) any foreclosure or other
realization on any security for the Guaranteed Obligations, regardless of the
effect upon Guarantor’s subrogation, contribution or reimbursement rights
against Borrower or any other guarantor, (vii) any additional loans or financial
accommodations to Borrower or (viii) the manner or order by which payments are
applied to principal, interest or other obligations under the Loan Documents and
Swap Contracts. Without limiting the generality of the foregoing, Guarantor
hereby waives the rights and benefits under CC Section 2819, and agrees that by
doing so Guarantor’s liability shall continue even if Agent and/or Lenders alter
any obligations under the Loan Documents or the Swap Contracts in any respect or
Agent’s and/or Lenders’ remedies or rights against Borrower are in any way
impaired or suspended without Guarantor’s consent.

(b) Guarantor’s liability under this Guaranty shall continue until all sums due
under the Notes have been paid in full and until all Guaranteed Obligations
owing to Agent and Lenders have been satisfied, and shall not be reduced by
virtue of any payment by Borrower of any amount due under the Notes or under any
of the Loan Documents or Swap Contracts or by Agent’s and/or Lenders’ recourse
to any collateral or security.

(c) Guarantor represents and warrants to Agent and Lenders that Guarantor now
has and will continue to have full and complete access to any and all
information concerning the transactions contemplated by the Loan Documents or
Swap Contracts or referred to therein, the value of the assets owned or to be
acquired by Borrower, Borrower’s financial status and its ability to pay and
perform the Guaranteed Obligations owed to Agent and Lenders. Guarantor further
represents and warrants that Guarantor has reviewed and approved copies of the
Loan Documents and Swap Contracts and is fully informed of the remedies Agent
and/or Lenders may pursue, with or without notice to Borrower, in the event of
default under the Notes or other Loan Documents or Swap Contracts. So long as
any of the Guaranteed Obligations remains unsatisfied or owing to Agent and/or
Lenders, Guarantor shall keep fully informed as to all aspects of Borrower’s
financial condition and the performance of the Guaranteed Obligations.

(d) Guarantor acknowledges and agrees that Guarantor may be required to perform
the Guaranteed Obligations in accordance with the terms hereof notwithstanding
the fact that the Loan has fully matured, that the outstanding principal balance
thereof is fully due and payable and that Borrower is in default of its
obligation to pay the full amount due under the Notes on the maturity thereof.

5. The liability of Guarantor under this Guaranty is a guaranty of payment and
performance and not of collectibility, and is not conditioned or contingent upon
the genuineness, validity, regularity or enforceability of the Loan Documents,
Swap Contracts or other instruments relating to the creation or performance of
the Guaranteed Obligations or the pursuit by Agent and/or Lenders of any
remedies which they now have or may hereafter have with respect thereto under
the Loan Documents or Swap Contracts, at law, in equity or otherwise. Guarantor
hereby waives any and all benefits and defenses under CC Section 2810 and agrees
that by doing so Guarantor shall be liable even if Borrower had no liability at
the time of execution of any of the Loan Documents or Swap Contracts or
thereafter ceases to be liable. Guarantor hereby waives any and all benefits and
defenses under CC Section 2809 and agrees that by doing so Guarantor’s liability
may be larger in amount and more burdensome than that of Borrower. Guarantor’s
liability hereunder shall not be limited or affected in any way by any
impairment or any diminution or loss of value of any security or collateral for
the Loan, whether caused by hazardous substances or otherwise, Agent’s or
Lenders’ failure to perfect a security interest in such security or collateral
or any disability or other defense of Borrower or any other guarantor.

6. Guarantor hereby waives to the extent permitted by law: (i) all notices to
Guarantor, to Borrower, or to any other Person, including without limitation
notices of the acceptance of this Guaranty or the creation, renewal, extension,
modification, accrual of any of the Guaranteed Obligations owed to Agent and/or
Lenders, enforcement of any right or remedy with respect thereto and notice of
any other matters relating thereto; (ii) diligence and demand of payment,
presentment, protest, dishonor and notice of dishonor; (iii) any statute of
limitations affecting Guarantor’s liability hereunder or the enforcement
thereof; and (iv) all principles or provisions of law which conflict with the
terms of this Guaranty. Guarantor further agrees that Agent and Lenders may
enforce this Guaranty upon the occurrence of an event of default (or “Event of
Default”) under the Notes, Loan Agreement or any other Loan Document or Swap
Contract (as event of default is described therein), notwithstanding the
existence of any dispute between Borrower, Agent and/or Lenders with respect to
the existence of said event of default or performance of the Guaranteed
Obligations or any counterclaim, set-off or other claim which Borrower may
allege against Agent and/or Lenders with respect thereto. Moreover, Guarantor
agrees that Guarantor’s obligations shall not be affected by any circumstances
which constitute a legal or equitable discharge of a guarantor or surety.

7. Guarantor agrees that Agent and Lenders may enforce this Guaranty without the
necessity of resorting to or exhausting any security or collateral (including,
without limitation, pursuant to a judicial or nonjudicial foreclosure) and
without the necessity of proceeding against Borrower or any other guarantor.
Guarantor hereby waives any and all benefits under CC Sections 2845, 2849 and
2850, including, without limitation, the right to require Agent and/or Lenders
to proceed against Borrower, to proceed against any other guarantor, to
foreclose any lien on any real or personal property, to exercise any right or
remedy under the Loan Documents and Swap Contracts, to draw upon any letter of
credit issued in connection herewith, or to pursue any other remedy or to
enforce any other right.

8. (a) Guarantor agrees that nothing contained herein shall prevent Agent and/or
Lenders from suing on the Notes or from exercising any rights available to it
under the Notes or under any of the other Loan Documents or Swap Contracts and
that the exercise of any of the aforesaid rights will not constitute a legal or
equitable discharge of Guarantor. Guarantor understands that the exercise by
Agent and/or Lenders of certain rights and remedies now or hereafter contained
in the Swap Contracts and Loan Documents (such as a nonjudicial foreclosure of a
mortgage or deed of trust) may affect or eliminate Guarantor’s right of
subrogation against Borrower and that Guarantor may therefore incur a partially
or totally non-reimbursable liability hereunder; nevertheless, Guarantor hereby
authorizes and empowers Agent and/or Lenders to exercise, in their sole
discretion, any rights and remedies, or any combination thereof, which may then
be available to Agent and/or Lenders, since it is the intent and purpose of
Guarantor that the obligations hereunder are absolute, independent and
unconditional under any and all circumstances. Guarantor expressly waives any
defense (which defense, if Guarantor had not given this waiver, Guarantor might
otherwise have) to a judgment against Guarantor by reason of a nonjudicial
foreclosure sale. Without limiting the generality of the foregoing, if the
Guaranteed Obligations are at any time secured by real property, Guarantor
hereby expressly waives any and all benefits and defenses under (i) CCP
Section 580a (which Section, if Guarantor had not given this waiver, would
otherwise limit Guarantor’s liability after a nonjudicial foreclosure sale to
the difference between the obligations guaranteed herein and the fair market
value of the property or interests sold at such nonjudicial foreclosure sale),
(ii) CCP Sections 580b and 580d (which Sections, if Guarantor had not given this
waiver, would otherwise limit Agent’s and/or Lenders’ right to recover a
deficiency judgment with respect to purchase money obligations and after a
nonjudicial foreclosure sale, respectively), and (iii) CCP Section 726 (which
Section, if Guarantor had not given this waiver, among other things, would
otherwise require Agent and/or Lenders to exhaust all of their security before a
personal judgment may be obtained for a deficiency). Notwithstanding any
foreclosure of the lien of any deed of trust or security agreement with respect
to any or all of the real or personal property encumbered thereby, whether by
the exercise of the power of sale contained therein, by an action for judicial
foreclosure or by an acceptance of a deed in lieu of foreclosure, Guarantor
shall remain bound under this Guaranty.

(b) Guarantor waives all benefits and defenses under CC Sections 2847, 2848 and
2849 and agrees that Guarantor shall have no right of subrogation against
Borrower or against any collateral or security provided for in the Loan
Documents or Swap Contracts and no right of reimbursement or contribution
against any other guarantor unless and until all Guaranteed Obligations have
been indefeasibly paid and satisfied in full, and Agent and Lenders have
released, transferred or disposed of all of their rights, title and interest in
any collateral or security. To the extent the waiver of Guarantor’s rights of
subrogation, reimbursement and contribution as set forth herein is found by a
court of competent jurisdiction to be void or voidable for any reason, Guarantor
further agrees that Guarantor’s rights of subrogation and reimbursement against
Borrower and Guarantor’s rights of subrogation against any collateral or
security shall be junior and subordinate to any rights Agent and/or Lenders may
have against Borrower and to all rights, title and interest Agent and/or Lenders
may have in such collateral or security, and Guarantor’s rights of contribution
against any other guarantor shall be junior and subordinate to any rights Agent
and/or Lenders may have against such other guarantor. Agent and/or Lenders may
use, sell or dispose of any item of collateral or security as they see fit
without regard to Guarantor’s subrogation and contribution rights, and upon
disposition or sale of any item, Guarantor’s rights with respect to such item
will terminate. Guarantor understands that Guarantor may record a Request for
Notice of Default pursuant to CC Section 2924b and thereby receive notice of any
proposed foreclosure of any real property collateral then securing the
Guaranteed Obligations. With respect to the foreclosure of any security interest
in any personal property collateral then securing the Guaranteed Obligations,
Agent agrees to give Guarantor five (5) days’ prior written notice, in the
manner set forth in Section 11 hereof, of any sale or disposition of any such
personal property collateral, other than collateral which is perishable,
threatens to decline speedily in value, is of a type customarily sold on a
recognized market, or is cash, cash equivalents, certificates of deposit or the
like.

(c) Guarantor’s sole right with respect to any such foreclosure of real or
personal property collateral shall be to bid at such sale in accordance with
applicable law. Guarantor acknowledges and agrees that Agent and/or Lenders may
also bid at any such sale and in the event such collateral is sold to Agent
and/or Lenders in whole or in partial satisfaction of the Guaranteed Obligations
(or any portion thereof), Guarantor shall have no further right or interest with
respect thereto. Notwithstanding anything to the contrary contained herein, no
provision of this Guaranty shall be deemed to limit, decrease, or in any way to
diminish any rights of set-off Agent and/or Lenders may have with respect to any
cash, cash equivalents, certificates of deposit, letters of credit or the like
which may now or hereafter be deposited with Agent and/or Lenders by Borrower.

(d) To the extent any dispute exists at any time between or among Guarantor and
any other guarantor of the Guaranteed Obligations as to Guarantor’s or any other
guarantor’s right to contribution or otherwise, Guarantor agrees to indemnify,
defend and hold Agent and Lenders harmless from and against any loss, damage,
claim, demand, cost or any other liability (including, without limitation,
reasonable attorneys’ fees and costs) Agent and/or Lenders may suffer as a
result of such dispute.

(e) So long as any of the Guaranteed Obligations are owing to Agent and/or
Lenders, Guarantor shall not, without the prior written consent of Agent,
commence or join with any other party in commencing any bankruptcy,
reorganization or insolvency proceedings of or against Borrower. The obligations
of Guarantor under this Guaranty shall not be altered, limited or affected by
any case, voluntary or involuntary, involving the bankruptcy, insolvency,
receivership, reorganization, liquidation or arrangement of Borrower or by any
defense which Borrower may have by reason of the order, decree or decision of
any court or administrative body resulting from any such case. Agent shall have
the sole right to accept or reject any plan on behalf of Guarantor proposed in
such case and to take any other action which Guarantor would be entitled to
take, including, without limitation, the decision to file or not file a claim.
Guarantor acknowledges and agrees that any interest on the Guaranteed
Obligations which accrues after the commencement of any such proceeding (or, if
interest on any portion of the Guaranteed Obligations ceases to accrue by
operation of law by reason of the commencement of said proceeding, such interest
as would have accrued on any such portion of the Guaranteed Obligations if said
proceedings had not been commenced) will be included in the Guaranteed
Obligations because it is the intention of the parties that the Guaranteed
Obligations should be determined without regard to any rule or law or order
which may relieve Borrower of any portion of such Guaranteed Obligations.
Guarantor hereby permits any trustee in bankruptcy, receiver, debtor in
possession, assignee for the benefit of creditors or similar Person to pay Agent
and/or Lenders, or allow the claim of Agent and/or Lenders in respect of, any
such interest accruing after the date on which such proceeding is commenced.
Guarantor hereby assigns to Agent Guarantor’s right to receive any payments from
any trustee in bankruptcy, receiver, debtor in possession, assignee for the
benefit of creditors or similar Person by way of dividend, adequate protection
payment or otherwise. If all or any portion of the Guaranteed Obligations are
paid or performed by Borrower, the obligations of Guarantor hereunder shall
continue and remain in full force and effect in the event that all or any part
of such payment(s) or performance(s) is avoided or recovered directly or
indirectly from Agent and/or Lenders as a preference, fraudulent transfer or
otherwise in such case irrespective of payment in full of all obligations under
the Loan Documents and Swap Contracts.

9. (a) Guarantor represents and warrants that any financial statements, tax
returns or other documents of Guarantor heretofore delivered to Agent and/or
Lenders are true and correct in all material respects. Such statements were
prepared in accordance with generally accepted accounting principles,
consistently applied and fairly present the financial position of Guarantor as
of the date thereof. Guarantor further represents and warrants that no material
adverse change has occurred in Guarantor’s financial position since the date of
such statements.

(b) Guarantor covenants and agrees to provide to Agent any and all financial
information required by Agent pursuant to the terms of the Loan Agreement, or as
otherwise reasonably requested by Agent. Guarantor further covenants and agrees
to immediately notify Agent of any material adverse change in Guarantor’s
financial status.

10. All notices, requests and demands to be made hereunder to the parties hereto
must be in writing and given as provided in the notice provisions of the Loan
Agreement (at the addresses set forth below).

         
To Agent/Lenders:
  Wachovia Financial Services, Inc.
 
  Real Estate Financial Services
 
  Mail Code: CA 6233
 
  15750 Alton Parkway
 
  Irvine, California 92618
 
  Attn: Anne McNeil
 
  Telephone: (949) 754-7034
 
  Facsimile: (949) 754-4814
To Guarantor:
  Grubb & Ellis Healthcare REIT, Inc.
 
  c/o Triple Net Properties, LLC
 
  1551 N. Tustin Avenue, Suite 300
 
  Santa Ana, California 92705
 
  Attn: Shannon Johnson
 
  Telephone: (714) 667-8252
 
  Facsimile: (714) 918-9138
With a copy to:
  Cox, Castle & Nicholson LLP
 
  2049 Century Park East, 28th Floor
 
  Los Angeles, California 90067
 
  Attention: Kevin Kinigstein, Esq.
 
  Telephone: (310) 284-2191
 
  Facsimile: (310) 277-7889

11. Guarantor represents and warrants to Agent and Lenders as follows:

(a) No consent of any other Person, including, without limitation, any creditors
of Guarantor, and no license, permit, approval or authorization of, exemption
by, notice or report to, or registration, filing or declaration with, any
governmental authority is required by Guarantor in connection with this Guaranty
or the execution, delivery, performance, validity or enforceability of this
Guaranty and all obligations required hereunder. This Guaranty has been duly
executed and delivered by Guarantor, and constitutes the legally valid and
binding obligation of Guarantor enforceable against Guarantor in accordance with
its terms.

(b) The execution, delivery and performance of this Guaranty will not violate
any provision of any existing law or regulation binding on Guarantor, or any
order, judgment, award or decree of any court, arbitrator or governmental
authority binding on Guarantor, or of any mortgage, indenture, lease, contract
or other agreement, instrument or undertaking to which Guarantor is a party or
by which Guarantor or any of its assets may be bound, and will not result in, or
require, the creation or imposition of any lien on any of Guarantor’s property,
assets or revenues pursuant to the provisions of any such mortgage, indenture,
lease, contract or other agreement, instrument or undertaking.

12. Guarantor’s performance of a portion, but not all, of the Guaranteed
Obligations will in no way limit, affect, modify or abridge Guarantor’s
liability for that portion of the Guaranteed Obligations that is not performed.
Without in any way limiting the generality of the foregoing, in the event that
Agent and/or Lenders are awarded a judgment in any suit brought to enforce
Guarantor’s covenant to perform a portion of the Guaranteed Obligation, such
judgment will in no way be deemed to release Guarantor from its covenant to
perform any portion of the Guaranteed Obligation which is not the subject of
such suit.

13. Guarantor covenants and agrees to provide the financial information required
for Guarantor in Section 10.9 of the Loan Agreement.

14. Guarantor shall at all times maintain a combined net worth of at least One
Hundred Fifty Million Dollars ($150,000,000). As used herein, “net worth” shall
mean an amount equal to the gross fair market value of all of Guarantor’s assets
(excluding any value for goodwill, trademarks, patents, copyrights and other
similar intangible items), less an amount equal to all of Guarantor’s
liabilities (including guaranties and other contingent liabilities), all as
reasonably determined by Agent.

15. Guarantor shall at all times maintain combined unencumbered liquid assets
equal to at least Five Million Dollars ($5,000,000). “Liquid assets” means the
following assets of Guarantor: (i) Cash; (ii) certificates of deposit or time
deposits with terms of six (6) months or less; (iii) A–1/P–1 commercial paper
with a term of three (3) months or less; (iv) U.S. treasury bills and other
obligations of the federal government, all with terms of six (6) months or less;
(v) readily marketable securities (excluding “margin stock” (within the meaning
of Regulation U of the Board of Governors of the Federal Reserve System),
restricted stock and stock subject to the provisions of Rule 144 of the
Securities and Exchange Commission); (vi) bankers’ acceptances issued for terms
of six (6) months or less by financial institutions; (vii) repurchase agreements
with terms of six (6) months or less covering U.S. government securities;
(viii) unfunded capital commitments in Guarantor; and (ix) the undrawn amounts
under credit lines available for disbursement to Guarantor.

16. This Guaranty is solely for the benefit of Agent and Lenders and is not
intended to nor may it be deemed to be for the benefit of any third party,
including Borrower.

17. Guarantor represents and warrants to Agent and Lenders as follows:

(a) Guarantor is a corporation duly formed, validly existing and in good
standing under the laws of the State of Maryland, has the power to own its
assets and to transact the business in which it is now engaged and is in good
standing under the laws of each jurisdiction where its ownership or lease of
property or the conduct of its business requires such qualification; and

(b) Guarantor has the power, authority and legal right to execute, deliver and
perform this Guaranty and all obligations required hereunder and has taken all
necessary action to authorize its execution, delivery and performance of this
Guaranty and all obligations required hereunder. The execution, delivery and
performance of this Guaranty will not violate any of the formation or governing
documents of Guarantor or of any laws pursuant to which Guarantor has been
formed.

18. Guarantor hereby grants Agent and Lenders a security interest in any
personal property of Borrower in which Guarantor hereafter acquires any right,
title or interest. Guarantor agrees that such security interest is additional
security for the obligations hereby guaranteed. Such security interest is
superior to any right of Guarantor in such personal property until all sums due
under the Notes or other Loan Documents and Swap Contracts have been repaid in
full and all Guaranteed Obligations have been fully satisfied.

19. Agent and/or Lenders may assign this Guaranty with any Loan Document or Swap
Contract, without in any way affecting Guarantor’s liability hereunder. Any
married person executing this Guaranty agrees that recourse may be had against
community property and separate property for the satisfaction of all obligations
hereby guaranteed. This Guaranty shall be binding upon Guarantor, Guarantor’s
heirs, representatives, administrators, executors, successors and assigns and
shall inure to the benefit of and shall be enforceable by Agent and Lenders and
their successors, endorsees and assigns. As used herein, the singular includes
the plural, and the masculine includes the feminine and neuter and vice versa,
if the context so requires.

20. In the event of any dispute or litigation regarding the enforcement or
validity of this Guaranty, Guarantor shall be obligated to pay all charges,
costs and expenses (including, without limitation, reasonable attorneys’ fees)
incurred by Agent and Lenders, whether or not any action or proceeding is
commenced regarding such dispute and whether or not such litigation is
prosecuted to judgment.

21. THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF CALIFORNIA.

22. To the maximum extent permitted by law, Guarantor and Agent hereby
voluntarily, knowingly and intentionally WAIVE ANY AND ALL RIGHTS TO TRIAL BY
JURY in any legal action or proceeding arising under or in connection with this
Guaranty or any other Loan Document or Swap Contract or concerning the
Guaranteed Obligations and/or any collateral therefor or pertaining to any
transaction related to or contemplated in any Loan Document or Swap Contract,
regardless of whether such action or proceeding concerns any contractual or
tortious or other claim. Guarantor acknowledges that this waiver of jury trial
is a material inducement to Agent and Lenders in extending credit to Borrower,
that Agent and Lenders would not have extended such credit without this jury
trial waiver, and that Guarantor has been represented by an attorney or has had
an opportunity to consult with an attorney regarding this Guaranty and
understands the legal effect of this jury trial waiver.

23. Guarantor hereby submits to the jurisdiction of the state and federal courts
in the State of California for purposes of any action arising from or growing
out of this Guaranty, and further agrees that the venue of any such action may
be laid in Orange County, California and that (in addition to any other method
provided by law for service of process) service of process in any such action
may be made on Guarantor by the delivery of the process to Shannon Johnson,
whose present address is c/o Grubb & Ellis Realty Investors, LLC, 1551 N. Tustin
Avenue, Suite 300, Santa Ana, California 92705, whom Guarantor hereby appoints
as Guarantor’s agent for service of process. Nothing contained in this Guaranty,
however, shall be deemed to constitute, or to imply the existence of, any
agreement by Agent and/or Lenders to bring any such action only in said courts
or to restrict in any way any of Agent’s and/or Lenders’ remedies or rights to
enforce the terms of this Guaranty as, when and where Agent shall deem
appropriate, in its sole discretion.

24. No provision of this Guaranty may be changed, waived, revoked or amended
without Agent’s and Guarantor’s prior written consent. Every provision of this
Guaranty is intended to be severable. If any term or provision hereof is
declared to be illegal or invalid for any reason whatsoever by a court of
competent jurisdiction, such illegality or invalidity will not affect the
balance of the terms and provisions hereof, which terms and provisions will
remain binding and enforceable.

25. This Guaranty may be executed in any number of counterparts each of which
shall be deemed an original and all of which shall constitute one and the same
guaranty with the same effect as if all parties had signed the same signature
page. Any signature page of this Guaranty may be detached from any counterpart
of this Guaranty and reattached to any other counterpart of this Guaranty
identical in form hereto but having attached to it one or more additional
signature pages.

26. No failure or delay on the part of Agent and/or Lenders to exercise any
power, right or privilege under this Guaranty will impair any such power, right
or privilege, or be construed to be a waiver of any default or an acquiescence
therein, nor will any single or partial exercise of such power, right or
privilege preclude other or further exercise thereof or of any other right,
power or privilege.

27. This Guaranty embodies the entire agreement among the parties hereto with
respect to the matters set forth herein, and supersedes all prior agreements
among the parties with respect to the matters set forth herein. No course of
prior dealing among the parties, no usage of trade, and no parol or extrinsic
evidence of any nature may be used to supplement, modify or vary any of the
terms hereof. There are no conditions to the full effectiveness of this
Guaranty.

28. This Guaranty is in addition to all other guaranties of Guarantor and any
other guarantors of Borrower’s obligations to Agent and/or Lenders.

29. GUARANTOR ACKNOWLEDGES THAT GUARANTOR HAS BEEN AFFORDED THE OPPORTUNITY TO
READ THIS DOCUMENT CAREFULLY AND TO REVIEW IT WITH AN ATTORNEY OF GUARANTOR’S
CHOICE BEFORE SIGNING IT. GUARANTOR ACKNOWLEDGES HAVING READ AND UNDERSTOOD THE
MEANING AND EFFECT OF THIS DOCUMENT BEFORE SIGNING IT.

30. When two or more persons or entities have executed this Guaranty, unless the
context clearly indicates otherwise, all references herein to “Guarantor” shall
mean the guarantors hereunder or either or any of them. All of the obligations
and liabilities of said guarantors under this Guaranty (and the obligations of
other guarantors under any similar or other guaranties of part or all of the
Guaranteed Obligations) shall be joint and several. Suit may be brought against
said guarantors, jointly and severally, or against any one or more of them (even
if less than all), without impairing the rights of Agent and/or Lenders against
the other or others of said guarantors; and Agent and/or Lenders may settle with
any one or more of said guarantors for such sums or sum as they may see fit and
Agent and/or Lenders may release any of said guarantors from all further
liability to Agent and/or Lenders for such indebtedness without impairing the
right of Agent and/or Lenders to demand and collect the balance of such
indebtedness from the other or others of said guarantors not so released; but it
is agreed among said guarantors themselves, however, that such settlement and
release shall in no way impair the rights of said guarantors as among
themselves.

[Signatures on next page]

1

IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the date first
above written.

"Guarantor”

GRUBB & ELLIS HEALTHCARE REIT, INC., a
Maryland corporation

By:/s/ Andrea R. Biller
Name: Andrea R. Biller
Title: Executive Vice President


2